Order reversed, with costs, and matter remitted to the Surrogate’s Court to assess transfer tax in accordance with this decision, on the authority of Matter of Storum (220 App. Div. 472); Matter of Ryan (Id. 835, affg. 129 Misc. 248, on the opinion below). (See, also, Matter of Schaeffer, 130 Misc. 436; Matter of Dean, 131 id. 125; Matter of Shaw, 130 id. 440.) Chapter 844 of Laws of 1928,  exempting from the application of the transfer tax provisions of the statutes all proceeds of any Federal war risk insurance policy of any veteran of the world war which is payable or which may become payable to the estate of such veteran, was approved by the Governor April 6, 1928, but did not become effective until April 26, 1928 (see Legislative Law, § 43), and has no application to this proceeding. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. [131 Misc. 451.]